DETAILED ACTION
	1.	This action is in response to the amendment filed on 4/20/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Silari et al. (US 20170199284) in view of Mueller et al. (US 20180120454) and Liang et al. (US 20180267174).
Regarding claim 1: Silari et al. disclose a switching mode power supply (i.e. figure 1) comprising: 
a microcontroller (i.e. 40, 62, 60); 
an interface circuit (i.e. 46) connected to the microcontroller (i.e. 40, 62, 60); 
a voltage supply circuit (i.e. 50, 22) connected to the microcontroller (i.e. 40, 62, 60); 
a feedback circuit (i.e. 28, 30, 32, 38) connected to the microcontroller (i.e. 40, 62, 60); and 
a readout circuit (i.e. 44) connected to the microcontroller (i.e. 40, 62, 60); and 
a silicon photomultiplier (SiPM) connected to voltage regulator circuit (i.e. 50, 22), 
 but does not specifically disclose a voltage supply circuit is a boost; and a silicon photomultiplier (SiPM) connected to boost circuit and the readout circuit.
 	Mueller et al. disclose (i.e. figure 1) voltage supply device comprising a boost circuit (i.e. 7); and a silicon photomultiplier (SiPM) (i.e. 3) connected to boost circuit (i.e. 7).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with supply device as disclose by Mueller et al. to provide a radiometric measuring device which can be used as flexibly as possible.
Liang et al. disclose a system (i.e. figure 3B) comprising a silicon photomultiplier (SiPM) (i.e. 311) connected the readout circuit (i.e. 318) (i.e. ¶ 62-63).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with system as disclose by Liang et al. to have the systems and methods to detect radiation accurately.
Regarding claim 3: (i.e. figure 1) wherein the microcontroller contains an ADC (i.e. 62).


6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Silari et al. (US 20170199284) in view of Mueller et al. (US 20180120454) and Liang et al. (US 20180267174) and further in view of Carroll et al. (US 20130234691).
Regarding claim 2: Silari et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the microcontroller contains non-volatile memory that can be altered to implement different algorithms.
 	Carroll et al. disclose a voltage converter comprising the microcontroller contains non-volatile memory that can be altered to implement different algorithms (i.e. ¶ 130).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with the converter as disclose by Carroll et al. because those skilled in the art will understand that the controller can be a computer system and include other processes and/or software and hardware components, such as an operating system that controls allocation and use of hardware processing resources to execute controller application.

7.	Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Silari et al. (US 20170199284) in view of Mueller et al. (US 20180120454) and Liang et al. (US 20180267174) and further in view of Morroni et al. (US 20090309567).
Regarding claim 4: Silari et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose wherein the microcontroller contains an analog comparator.
  Morroni et al. discloses a voltage regulator (i.e. figure 8) comprising wherein the microcontroller contains an analog comparator (i.e. 810).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with regulator as disclose by Morroni et al., because there is a need for a power converter with improved dynamic performance over a wide range of operating conditions.
Regarding claim 6: Silari et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the feedback circuit utilizes an offset to increase precision of a voltage measurement in a useful range of the SiPM.
  	Morroni et al. disclose (i.e. figure 8) the feedback circuit utilizes an offset (i.e. by the summation and Vref) to increase precision of a voltage measurement in a useful range of the load.
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with regulator as disclose by Morroni et al., because there is a need for a power converter with improved dynamic performance over a wide range of operating conditions.
 	Mueller et al. disclose (i.e. figure 1) voltage supply device comprising a boost circuit (i.e. 7) for supplying voltage to an SiPM (i.e. 4) as the load. 
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with supply device as disclose by Mueller et al. to the feedback circuit utilizes an offset to increase precision of a voltage measurement in a useful range of the SiPM, because it provides a radiometric measuring device which can be used as flexibly as possible.
Regarding claim 7: Silari et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the boost circuit comprises an inductor, a diode, and a FET.
Morroni et al. discloses a voltage regulator (i.e. figure 8) comprising the boost circuit comprises an inductor, a diode, and a FET.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with regulator as disclose by Morroni et al., because there is a need for a power converter with improved dynamic performance over a wide range of operating conditions.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Silari et al. (US 20170199284) in view of Mueller et al. (US 20180120454) and Liang et al. (US 20180267174) and further in view of Douma et al. (US 20040135565).
Regarding claim 5: Silari et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the feedback circuit draws a load that is less than an amount of power used by the SiPM.
Douma et al. disclose a boost regulator (i.e. 2) comprising a lower voltage feedback circuit (i.e. 270, ¶, 34).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with the regulator as disclose by Douma et al. to have the feedback circuit draws a load that is less than an amount of power used by the SiPM (i.e. Douma’s voltage divider feedback circuit designed to have low voltage and the SiPM is operate with a high voltage, therefore, the feedback circuit draws a load that is less than amount of power used by the SiPM), because a voltage divider can be designed by choosing resistor 272 and 274 values in light of the current drawn by the A/D converter 254 to cause the voltage fed into the A/D converter to be a certain percentage of the output voltage 224. This is done in cases where the A/D converter 254 cannot support voltages that are at a level of the output voltage 224.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Silari et al. (US 20170199284) in view of Mueller et al. (US 20180120454), Liang et al. (US 20180267174) and Morroni et al. (US 20090309567) and further in view of Choi et al. (US 20140239825).
Regarding claim 8: Silari et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the boost circuit further comprises a first filter connected to the inductor, the first filter including a resistor positioned between a pair of capacitors.
 Choi et al. disclose a power converter (i.e. figure 1 show the input circuit connected to the inductor L1 of the power converter) comprising the boost circuit further comprises a first filter connected to the inductor (i.e. L1), the first filter (i.e. 130) including a resistor positioned between a pair of capacitors.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with the filter as disclose by Choi et al. to reduce noise. 

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Silari et al. (US 20170199284) in view of Mueller et al. (US 20180120454) and Liang et al. (US 20180267174) and further in view of Morroni et al. (US 20090309567) and further in view of Deford (US 20200035473).
Regarding claim 9: Silari et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the boost circuit further comprises a second filter connected to the diode, the second filter including a resistor positioned between a pair of capacitors.
 	Deford discloses a power supply comprising (i.e. figure 2: D2 and filter 212) a second filter connected to the diode, the second filter including a resistor positioned between a pair of capacitors.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with the filter as disclose by Deford to reduce ripple voltage. 

11.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Silari et al. (US 20170199284) in view of Mueller et al. (US 20180120454) and Liang et al. (US 20180267174) and further in view of Lee (US 20080246751).
Regarding claim 10: Silari et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the feedback circuit comprises a high voltage divider including a pair of resistors, and an amplifier. 	
Lee disclose a power supply (i.e. figure 2) comprising the feedback circuit comprises a high voltage divider including a pair of resistors, and an amplifier.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with power supply as disclose by Lee to reduce a sudden increase of an output voltage.
Regarding claim 11: Silari et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the feedback circuit comprises the amplifier is a low-power, low- bandwidth operational amplifier.
Lee disclose a power supply (i.e. figure 2) comprising the amplifier is a low-power, low- bandwidth operational amplifier.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with power supply as disclose by Lee to reduce a sudden increase of an output voltage.
Regarding claim 12: Silari et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the feedback circuit includes a bypass capacitor.	
Lee disclose a power supply (i.e. figure 2) comprising the feedback circuit includes a bypass capacitor.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with power supply as disclose by Lee to reduce a sudden increase of an output voltage.

12.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Silari et al. (US 20170199284) in view of Mueller et al. (US 20180120454), Liang et al. (US 20180267174).
Regarding claim 13: Silari et al. disclose a switching mode power supply (i.e. figure 1) comprising: 
a microcontroller (i.e. 40, 62, 60); 
an interface circuit (i.e. 46) connected to the microcontroller (i.e. 40, 62, 60); 
a voltage supply circuit (i.e. 50, 22) connected to the microcontroller (i.e. 40, 62, 60); 
a feedback circuit (i.e. 28, 30, 32, 38) connected to the microcontroller (i.e. 40, 62, 60); and 
a readout circuit (i.e. 44) connected to the microcontroller (i.e. 40, 62, 60); and 
a silicon photomultiplier (SiPM) connected to voltage regulator circuit (i.e. 50, 22), 
 but does not specifically disclose a voltage supply circuit is a boost; and a silicon photomultiplier (SiPM) connected to boost circuit and the readout circuit, wherein the microcontroller is configured to control the boost circuit to switch between a first operating mode and a second operating mode.
 Mueller et al. disclose (i.e. figure 1) voltage supply device comprising a boost circuit (i.e. 7); and a silicon photomultiplier (SiPM) (i.e. 3) connected to boost circuit (i.e. 7); and wherein the microcontroller is configured to control the boost circuit to switch between a first operating mode and a second operating mode (i.e. controller for the boost circuit 7, that control the boost circuit to switch between on mode and off mode in order to regulate the output voltage. ).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with supply device as disclose by Mueller et al. to provide a radiometric measuring device which can be used as flexibly as possible.
Liang et al. disclose a system (i.e. figure 3B) comprising a silicon photomultiplier (SiPM) (i.e. 311) connected the readout circuit (i.e. 318) (i.e. ¶ 62-63).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with system as disclose by Liang et al. to have the systems and methods to detect radiation accurately.
Regarding claim 15: Silari et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first and second operating modes comprise a background mode and an active mode.
 Mueller et al. disclose (i.e. figure 1) voltage the first and second operating modes comprise a background mode (i.e. turn off the switch) and an active mode (i.e. turn on the switch) (i.e. controller for the boost circuit 7, that control the boost circuit to switch between on mode and off mode to regulate the output voltage).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Silari et al.’s invention with supply device as disclose by Mueller et al. to provide a radiometric measuring device which can be used as flexibly as possible.

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Silari et al. (US 20170199284) in view of Mueller et al. (US 20180120454), Liang et al. (US 20180267174) and further in view of Droz et al. (US 20210156972).
Regarding claim 14: Morroni et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the switch between a first operating mode and a second operating mode is initiated when the SiPM detects photon event activity greater than a preselected level.
Droz et al. disclose the power supply comprising the switch between a first operating mode and a second operating mode is initiated when the SiPM detects photon event activity greater than a preselected level (i.e. ¶ 22-29 and 39-42).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morroni et al.’s invention with the power supply as disclose by Droz et al. to use power more efficiently.

 
Allowable Subject Matter
14.	Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838